Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 17-CF-529

                       BRANDON D. GOLDEN, APPELLANT,

                                        V.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                 (CF2-8438-15)

                     (Hon. Anthony C. Epstein, Trial Judge)

(Argued December 3, 2019                                  Decided April 15, 2021)

     Claire Pavlovic, Public Defender Service, with whom Alice Wang and Samia
Fam, Public Defender Service, were on the brief, for appellant.

      Katherine M. Kelly, Assistant United States Attorney, with whom Jessie K.
Liu, United States Attorney at the time the brief was filed, and Elizabeth Trosman,
Chrisellen R. Kolb, and Matthew R. Palmer-Ball, Assistant United States Attorneys,
were on the brief, for appellee.

      Before BLACKBURNE-RIGSBY, Chief Judge, and GLICKMAN and MCLEESE,
Associate Judges.
                                          2

      GLICKMAN, Associate Judge: Brandon Golden appeals his convictions for

carrying a pistol without a license (CPWL), 1 possession of an unregistered firearm

(UF), 2 and unlawful possession of ammunition (UA). 3 Mr. Golden argues that the

trial court should have granted his motion to suppress the physical evidence

supporting these charges — the gun and ammunition — because the police recovered

that evidence from him by conducting an unreasonable stop and frisk in violation of

his Fourth Amendment rights.          We agree.      We hold that the police (1)

unconstitutionally seized Mr. Golden by confronting him on the street, subjecting

him to accusatory questioning, and asking him to expose his waistband for visual

inspection, all without a reasonable basis to suspect him of criminal activity; and (2)

unconstitutionally searched Mr. Golden by then frisking him for a weapon without

an objectively reasonable basis to suspect he was armed and dangerous.

Accordingly, and without reaching Mr. Golden’s other claims of error at his trial,

we vacate his convictions.




      1
          In violation of D.C. Code § 22-4504(a) (2020 Supp.).
      2
          In violation of D.C. Code § 7-2502.01(a) (2018 Repl.).
      3
          In violation of D.C. Code § 7-2506.01(3) (2018 Repl.).
                                           3

                               I.     The Stop and Frisk 4



      The charges in this case arose from Mr. Golden’s street encounter with

members of the Metropolitan Police Department’s Gun Recovery Unit (GRU). On

the night of June 22, 2015, at about 9:41 p.m., Mr. Golden was walking by himself

down Southern Avenue and approaching the intersection with South Capitol Street.

At that same time, four GRU officers who were on patrol together in a pair of

unmarked SUVs were also travelling down Southern Avenue. As they neared South

Capitol Street, the driver of the lead SUV, Officer John Wright, pointed out Mr.

Golden (by saying “the guy on the right”) to his partner, Officer Patrick Vaillancourt.

The record is silent as to why Officer Wright called attention to Mr. Golden; there

was no lookout and the record contains no evidence that Mr. Golden was doing

anything noticeably illegal or suspicious. 5 Nonetheless, Officer Wright then made

a right turn onto South Capitol Street and stopped his car at the curb, directly in front




      4
         Our account of the stop and frisk is based on the testimony of the arresting
officers (primarily Officer Patrick Vaillancourt, the sole witness at the suppression
hearing, and Officer Sherman Anderson, who testified at trial) that the trial judge
credited in denying Mr. Golden’s motion for suppression, both initially and on
reconsideration in light of testimony adduced at trial. Mr. Golden presented no
contrary testimony.
      5
          Neither party called Officer Wright as a witness.
                                          4

of Mr. Golden and just before he was about to reach it. Officer Vaillancourt

estimated that their vehicle was ten to twenty feet away from Mr. Golden at this

time. Simultaneously, the driver of the second police vehicle, Officer Sherman

Anderson, pulled up to the curb on Southern Avenue and stopped in a position

perpendicular to Officer Wright and Officer Vaillancourt’s vehicle, an estimated

seventeen feet to Mr. Golden’s left. 6



      After stopping, the officers remained seated in their cars with their windows

down. The officers all wore tactical vests that displayed their badges and were

marked “POLICE” in large, bright yellow lettering. They carried guns in their

holsters.   As Officer Vaillancourt testified, Mr. Golden noticed the officers

confronting him and abruptly “froze,” appearing “surprised” and “nervous.” There

were a few people in a parking lot behind Mr. Golden; they quickly dispersed. There

is no indication in the record that any other persons were on foot in the vicinity.



      Mr. Golden was wearing a short-sleeved orange polo shirt, with a sweatshirt

tied over it around his waist. Officer Vaillancourt testified that he found the




      6
        At trial, Officer Anderson recalled that he “would have” activated his SUV’s
flashing emergency lights when he stopped so that cars traveling very fast on
Southern Avenue would not rear end him.
                                          5

sweatshirt “sort of strange,” because “it was warm out and [the officer didn’t] really

think there would be any need for a sweatshirt at that point.” After turning onto

South Capitol Street, Officer Vaillancourt saw “a bulging object” of some kind on

Mr. Golden’s right hip under his orange shirt. The officer said he could not see it

“too well” because the sweatshirt was “in the way,” that he “had no idea” what the

bulge was, and that it “could [have been] anything.”



      Officer Vaillancourt addressed Mr. Golden. He identified himself as a police

officer and, in a conversational tone, asked Mr. Golden whether he had any weapons

on him. Mr. Golden said he did not. Officer Vaillancourt responded, “[C]an you

just show me your waistband[?]” Mr. Golden, who was holding a cigar in his right

hand, responded to this request by pulling up the middle and left side of his shirt

from its tucked position under the sweatshirt with his free left hand. Officer

Vaillancourt testified that this action made him more “concerned” because he

suspected that Mr. Golden was “trying to avoid raising up the right” side of his shirt

where the bulge was. But Officer Vaillancourt did not ask appellant to lift his shirt

on the right side, nor did he ask about the bulge. Instead, he said to Mr. Golden, “I

can’t see your waistband because of the sweatshirt.” Mr. Golden then removed the

sweatshirt from around his waist and displayed it. When he held it out, the sweatshirt

blocked Officer Vaillancourt’s view of the bulge. Officer Vaillancourt believed Mr.
                                         6

Golden “either was confused or trying to be evasive,” and he suspected that the

bulging object on Mr. Golden’s right hip was a firearm.



      Officer Vaillancourt then exited the SUV, walked up to Mr. Golden, and said,

“I can’t see your waistband now because you’re showing me the sweatshirt. What

do you have?” The officer still did not mention the bulge. Mr. Golden did not

verbally respond; the record does not indicate how long Officer Vaillancourt waited

for a response. Mr. Golden did, however, “lower[] his arms[,]” keeping hold of the

sweatshirt with his free left hand. Without saying more, Officer Vaillancourt then

“frisked the bulge” and “felt what [he] deemed to be a revolver.”           Officer

Vaillancourt alerted the other officers, who left their vehicles and assisted in Mr.

Golden’s arrest. A crime scene officer was summoned to take photographs showing

the appearance of the bulge before the police removed the gun from Mr. Golden’s

pants. As the trial judge later found when ruling on the suppression motion, “the

bulge was not in the shape of a gun, [and] there was nothing distinctive about the

nature of the bulge.”



      At the suppression hearing, Officer Vaillancourt articulated three reasons for

believing, when he frisked Mr. Golden, that Mr. Golden was armed. First, Officer

Vaillancourt noted, “most people are right-hand dominant so seeing that bulge there
                                         7

in the right hip reminds me that’s where I keep my gun.” Second, the bulge was

under “a sweatshirt that really seems unnecessary because it’s a warm summer day,”

suggesting that “something is being concealed.” And third, the officer stated, Mr.

Golden had “refus[ed]” to display whatever was on his right side and had

“meticulously” kept it covered with his shirt. Officer Vaillancourt did not explain

what he meant by “meticulously.”



      Crediting Officer Vaillancourt’s testimony, the trial court rejected Mr.

Golden’s arguments that the stop and frisk violated his Fourth Amendment rights.

The trial court ruled that Mr. Golden was not seized within the meaning of the Fourth

Amendment until Officer Vaillancourt frisked him, because Mr. Golden “stopped

on his own accord” when the police SUVs pulled up in front and beside him; “Mr.

Golden was not impeded or surrounded or hemmed in” and was “physically free to

continue on his business”; and Officer Vaillancourt “simply asked two questions and

made one statement” in a “conversational” tone of voice. 7




      7
         The trial court discounted Officer Anderson’s activation of the emergency
lights on his SUV because the evidence “did not establish that the flashing lights”
were “visible to Mr. Golden” or “affected Mr. Golden’s perception of the situation.”
                                          8

      In addition, the court ruled that Officer Vaillancourt’s frisk of Mr. Golden was

supported by reasonable suspicion that Mr. Golden was armed, based on the factors

the officer had identified: (1) the presence of a bulge on Mr. Golden’s right hip,

where “the officer credibly testified . . . people often carry a gun” (notwithstanding,

the court said, that the bulge was nondescript and there was “no claim this was a

high-crime . . . area”); (2) appellant’s perceived evasiveness and failure to explain

the bulge (“Mr. Golden decided to show only the front and left side” of his waistband

and “did not provide any innocent explanation” for the bulge, said the court, and

Officer Vaillancourt reasonably could conclude that “Mr. Golden could have raised

[his] shirt on the right side, even though he was holding a cigar in his right-hand”);

and (3) the fact that Mr. Golden “was carrying a sweatshirt and using it to conceal

an object, even though there was no apparent need for a sweatshirt.”



                           II.     The Fourth Amendment



      Not all street encounters with police trigger constitutional scrutiny.

“[A]lthough there is an inherent inequality and vulnerability in most encounters with

police, the Fourth Amendment calculus tolerates a measure of official pressure in

exchange for needed cooperation from the public with police activities in
                                           9

safeguarding safety and assisting with law enforcement.” 8 As a rule, however, an

encounter implicates the Fourth Amendment right to be “secure . . . against

unreasonable searches and seizures” 9 whenever an officer, “by means of physical

force or show of authority, has in some way restrained the liberty” of a person. 10

“[T]he crucial test is whether, taking into account all of the circumstances

surrounding the encounter, the police conduct would have communicated to a

reasonable person that he was not at liberty to ignore the police presence and go

about his business.” 11 Even a brief restraining stop of a person is an unreasonable

seizure in violation of the Fourth Amendment if it is conducted “for investigatory

purposes” without “a reasonable suspicion supported by specific and articulable

facts that the individual is involved in criminal activity” 12; and a protective frisk or

pat down for weapons in the course of a reasonable stop is still an unreasonable

search if it is conducted without “a reasonable, articulable suspicion that the person


      8
           Dozier v. United States, 220 A.3d 933, 943 (D.C. 2019).
      9
           U.S. Const. amend. IV.
      10
            Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968).
      11
            Florida v. Bostick, 501 U.S. 429, 437 (1991) (internal quotation marks
omitted).
      12
        Henson v. United States, 55 A.3d 859, 867 (D.C. 2012) (internal quotation
marks and citations omitted); see also Terry, 392 U.S. at 21.
                                          10

[the police] have detained is armed and dangerous.” 13 These standards reflect that

“[t]he purpose of the Fourth Amendment is not to eliminate all contact between the

police and the citizenry, but to prevent arbitrary and oppressive interference by

enforcement officials with the privacy and personal security of individuals.” 14



      Mr. Golden contends he was subjected to an unreasonable seizure after four

police officers suddenly drove up and stationed their unmarked SUVs perpendicular

to each other, in front of him (blocking his path) and to his left as he walked down

the street alone at night; Officer Vaillancourt immediately proceeded to ask him if

he had any weapons on him; and, after he replied that he did not, the officer asked

him to expose his waistband for inspection. Mr. Golden further argues that he was

subjected to an unreasonable search when Officer Vaillancourt frisked him. The

government argues that no seizure took place until the frisk, and that by then the




      13
          Germany v. United States, 984 A.2d 1217, 1222 (D.C. 2009); see also
Terry, 392 U.S. at 27 (“The officer need not be absolutely certain that the individual
is armed; the issue is whether a reasonably prudent man in the circumstances would
be warranted in the belief that his safety or that of others was in danger. And in
determining whether the officer acted reasonably in such circumstances, due weight
must be given, not to his inchoate and unparticularized suspicion or ‘hunch,’ but to
the specific reasonable inferences which he is entitled to draw from the facts in light
of his experience.”) (internal citations omitted).
      14
          United States v. Mendenhall, 446 U.S. 544, 553–54 (1980) (internal
quotation marks omitted) (opinion of Stewart, J.).
                                           11

seizure and frisk were justified because Officer Vaillancourt had developed

reasonable suspicion that Mr. Golden was armed and dangerous.



      Whether and when Mr. Golden was seized within the meaning of the Fourth

Amendment and whether and when law enforcement had the requisite reasonable

articulable suspicion to stop and frisk him are questions of law that we review “de

novo, deferring to the trial court’s factual findings, unless [those findings are] clearly

erroneous.” 15



                                     A. The Seizure



      We determine whether a person has been seized by considering whether, in

light of “all the circumstances surrounding the encounter[,] . . . the police conduct

would have communicated to a reasonable person that the person was not free to

decline the officers’ requests or otherwise terminate the encounter.” 16 This test




      15
         Jackson (Louis) v. United States, 805 A.2d 979, 985 (D.C. 2002) (emphasis
added) (citing In re J.M., 619 A.2d 497, 500 (D.C. 1992) (en banc)).
      16
         Sharp v. United States, 132 A.3d 161, 166 (D.C. 2016) (quoting Bostick,
501 U.S. at 439).
                                           12

“presupposes an innocent person.” 17 The question is “not what the defendant

himself . . . thought, but what a reasonable [individual], innocent of any crime, would

have thought had [they] been in the defendant’s shoes.” 18 Our precedent instructs

us to “take an ‘earthy’ and realistic approach” to this inquiry. 19



      The message that a suspect is not “free to leave or terminate the inquiry can

be conveyed, not necessarily intentionally, in ways less obvious than actual physical

force or explicit command.” 20 A police officer may effect a seizure without using

physical force by means of a “show of authority” that, under the circumstances,

would lead a reasonable person to believe they were not free to leave or terminate

the encounter. 21 If police behavior amounts to a show of authority without a physical

touching, a seizure will be found if the person to whom the show is directed submits;




      17
           Bostick, 501 U.S. at 438.
      18
           United States v. Goddard, 491 F.3d 457, 460 (D.C. Cir. 2007). “Under this
test, neither the subjective impressions of the defendant nor the subjective intentions
of the officer determine whether a seizure has occurred.” Id.
      19
         Jackson (Louis), 805 A.2d at 988 (quoting Cooper v. United States, 368
A.2d 554, 557 (D.C. 1977)).
      20
           Jones (Albert) v. United States, 154 A.3d 591, 595 (D.C. 2017).
      21
           Mendenhall, 446 U.S. at 553–54.
                                          13

“there is no seizure without actual submission.” 22 “Submission . . . requires, at

minimum, that a suspect manifest compliance with police orders” or requests. 23



      “The Supreme Court has repeatedly held that police do not manifest a show

of authority ‘merely [by] approaching an individual on the street or in another public

place, by asking him if he is willing to answer some questions, [or] by putting some

questions to him if the person is willing to listen,’ provided the officers do not imply

that answers are obligatory.” 24 But such an encounter does rise to the level of a

seizure if the police “convey a message that compliance with their requests is

required.” 25 Thus, brief inquiry in a non-hectoring, conversational tone or casual

manner, unaccompanied by intimidating or coercive police conduct, likely would




      22
          Plummer v. United States, 983 A.2d 323, 331 (D.C. 2009) (quoting
Brendlin v. California, 551 U.S. 249, 254 (2007)); see also California v. Hodari D.,
499 U.S. 621, 626, 628–29 (1991). In contrast, “[t]he application of physical force
to the body of a person with intent to restrain is a seizure, even if the force does not
succeed in subduing the person.” Torres v. Madrid, 141 S. Ct. 989, 993 (2021).
      23
         Plummer, 983 A.2d at 331 (quoting United States v. Waterman, 569 F.3d
144, 146 n.3 (3d Cir. 2009)).
      24
          United States v. Castle, 825 F.3d 625, 633 (D.C. Cir. 2016) (quoting
Florida v. Royer, 460 U.S. 491, 497 (1983) (plurality opinion)); see also Bostick,
501 U.S. at 434.
      25
           Bostick, 501 U.S. at 435.
                                          14

not rise to the level of a seizure. 26 In contrast, we have recognized that repeated or

insistent (and implicitly accusatory) questions or requests designed to ferret out

whether someone stopped on the street is in possession of weapons or contraband,

particularly in conjunction with other intimidating or coercive circumstances, can

create a powerful impression to any reasonable person that the police will not allow

the suspect to terminate the inquiry and depart before satisfying the officers’

concerns. 27


      26
           See, e.g., Kelly v. United States, 580 A.2d 1282, 1286 (D.C. 1990)
(appellant not seized where officers “courteously” asked a few questions about his
travel and whether he was carrying drugs); Towles v. United States, 115 A.3d 1222,
1231 (D.C. 2015) (one question in a “normal” tone posed to appellant whether he
had a gun without other coercive conduct was not a seizure); United States v. Lewis,
921 F.2d 1294, 1297–98 (D.C. Cir. 1990) (no seizure when police officers,
“displaying no weapons and speaking in a normal tone of voice, approach
individuals in a public place and ask permission to talk with them” (citation
omitted)). We do not wish to attach undue weight to a police officer’s
“conversational” tone in speaking to a suspect, however. The imbalance of power
in such an encounter means the officer can speak softly and still be heard loud and
clear. This court has acknowledged that police questioning does “not have to assume
an intensity marking a shift from polite conversation to harsh words to create an
intimidating atmosphere.” Guadalupe v. United States, 585 A.2d 1348, 1361 (D.C.
1991).
      27
          See, e.g., Dozier, 220 A.3d at 942 (recognizing “the apprehensiveness that
would naturally be felt by a person unexpectedly accosted by police officers
insistently asking questions in appellant’s situation”); Jones (Albert), 154 A.3d at
596 (“Where, as here, the questioning is at least implicitly accusatory (if not
explicitly so), a reasonable person’s natural reaction is not only to show respect for
the officer’s authority, but also to feel vulnerable and apprehensive.”); In re J.F., 19
A.3d 304, 309–10 (D.C. 2011) (although posing “a few questions to [appellant] by
itself would not have led to a seizure,” “there is much more here than mere
                                          15

      In the present case, we conclude that such a message was conveyed, and that

a reasonable person in Mr. Golden’s “shoes” would not have felt free to end the

encounter unilaterally, once Officer Vaillancourt began asking Mr. Golden to expose

his waistband to enable the officer to confirm that he was not carrying a gun there.

To appreciate why the encounter became a seizure when Mr. Golden acquiesced at

that point, it is necessary to consider the totality of the circumstances from the

beginning.



      While it can be said that almost any “encounter in which a visibly armed

police officer” appears “without warning . . . to interrupt a person going about his

private business is not an encounter between equals,” 28 this was not just any surprise

encounter with the police. It commenced with an impressive show of police

authority. Not one but four police officers in two unmarked vehicles simultaneously




questioning”); Jackson (Louis), 805 A.2d at 988 (continued questioning after
appellant complied with request to raise his jacket “adds to the circumstances that
would convey to a reasonable innocent person that he was not going to be permitted
to leave until the officer was satisfied with his answers or found what he was looking
for”); Hawkins v. United States, 663 A.2d 1221, 1226 & n.20 (D.C. 1995) (after
officers approached both sides of appellant’s vehicle, “[a]ny objective belief that
[he] was free to leave was further negated by [the officer]’s repeated questioning
about whether appellant was carrying a weapon”).
      28
           Jones (Albert), 154 A.3d at 595.
                                           16

converged on and partially surrounded a lone pedestrian, with one of the vehicles

blocking his path by stopping directly in front of him (a visible signal that the police

intended for him to stop). 29 We do not conclude that Mr. Golden was seized at this

initial point, but it is telling that he “froze” and appeared nervous. He reacted as any

reasonable, innocent person in this situation might have done.



      We have said that a street encounter with police may be “more intimidating if

the person is by himself, if more than one officer is present, or if the encounter occurs

in a location that is secluded or out of public sight.” 30 In this case, Mr. Golden was

by himself, at night, and the people seen standing around in the vicinity promptly




      29
          Cf. Michigan v. Chesternut, 486 U.S. 567, 575 (1988) (listing operation of
a police “car in an aggressive manner to block [an individual’s] course or otherwise
control the direction or speed of his movement” as one example of police conduct
that might “communicate[] to the reasonable person an attempt to capture or
otherwise intrude upon [the person’s] freedom of movement”). The flashing
emergency light on Officer Anderson’s SUV would have enhanced the impact of the
arrival of police if Mr. Golden was aware of it. Id. But as the trial court noted, the
evidence did not uncontrovertibly establish that Mr. Golden saw the flashing light,
though it is hard to see how he could have been oblivious to it. Cf. People v. Brown,
353 P.3d 305, 314 (Cal. 2015) (finding appellant was seized in vehicle where police
stopped behind his car and activated their emergency lights, and holding that in the
absence of evidence that appellant did not see emergency lights, the most logical
inference is such a highly visible indicator would be perceived). Be that as it may,
however, we do not view the flashing light as material to our conclusion in this case,
given all the other factors we discuss showing that Mr. Golden was seized.
      30
           Jones (Albert), 154 A.3d at 596.
                                          17

left when the interaction began. It does not appear that any bystanders or passersby

lingered long enough to witness the encounter.



      The first thing Mr. Golden heard from the police after being stopped was

Officer Vaillancourt’s question — did he have any weapons on him? By itself this

did not amount to a seizure, but it is important to appreciate the question for what it

was. It would be a mistake to view the inquiry as equivalent to a simple request for

information that an officer might put to an ordinary civilian who is not a suspect but

merely may be helpful in an investigation. With this question, the officer gave Mr.

Golden reason to understand that a group of police officers in unmarked cars had

singled him out and partially surrounded him because they suspected him of being

armed and committing a crime at that very moment. Mr. Golden (and any reasonable

innocent person in his position) could not know what grounds the police had to

suspect this, what else the police suspected about him, or how dangerous the police

officers deemed him to be. Such uncertainties contribute to a reasonable person’s

sense of powerlessness in an investigative confrontation by the police, regardless of

the person’s belief in their own innocence or their willingness to cooperate with law

enforcement. 31


      31
        In Dozier, this court noted that an African-American male (such as Mr.
Golden) who is confronted by “armed policemen” may have reason to be “especially
                                          18

      Officer Vaillancourt then did not take Mr. Golden’s “no” for an answer.

Manifesting disbelief of Mr. Golden’s denial, the officer immediately asked him to

prove he had no gun by exposing his waist so the officer could see for himself

whether Mr. Golden was concealing a gun there or not. This took the encounter

beyond mere questioning. It called upon Mr. Golden to acquiesce in a public

unveiling of part of his body — first by lifting his shirt and then by removing his

sweatshirt — for police to inspect in aid of a criminal investigation in which he was

the target. And it implied the police would view Mr. Golden with heightened

suspicion if he attempted to end the encounter without first exposing his waist.



      An ordinary reasonable and innocent person, surrounded by police who persist

in suspecting that person of carrying a firearm despite the person’s denial, would not

feel free to frustrate the police inquiry at that point by refusing to expose their body

for visual inspection to prove their innocence. Humiliating as enduring the public

spectacle might be for many, such an individual reasonably and naturally would fear

the police will take a refusal as confirming their suspicions, not allow the suspect



apprehensive.” 220 A.3d 933, 944 (D.C. 2019). While Mr. Golden’s race thus is a
relevant factor for consideration under our case law, its significance in
the circumstances of this case was not raised in the proceedings below.
Our seizure holding in this case would be the same without regard to that
factor.
                                         19

under their control to terminate their criminal investigation prematurely and depart,

and instead only prolong their interference with the suspect’s liberty. 32       The

reasonable innocent individual thus would feel compelled to allay the officers’

suspicions by acceding to their wishes in order to get the confrontation over with

and be released. 33 At this juncture, we conclude, a reasonable person in Mr.

Golden’s shoes would feel they were being seized by the police. 34




      32
         See, e.g., Jones (Albert), 154 A.3d at 596 (“[A] reasonable person who can
tell from the inquiries that the officer suspects him of something, and who cannot
know whether the officer thinks there is sufficient reason to detain him, may well
doubt that the officer would allow him to avoid or terminate the encounter and just
walk away.”).
      33
          Theoretically, someone in Mr. Golden’s shoes could have turned his back
on the police and attempted to walk (or run) away. But while people do sometimes
try to leave or flee from police in circumstances like this, it is unlikely that a
reasonable innocent person in Mr. Golden’s position would have felt comfortable
doing so, or confident the police (undoubtedly viewing “flight” with suspicion)
would not pursue and capture them if they attempted it. See id. at 596 n.14 (“[T]his
court has seen many cases in which individuals who attempted to walk away from a
police officer were prevented from doing so despite the absence of reasonable
articulable suspicion to justify a stop.” (collecting cases)).
      34
          It is surely true that many reasonable innocent people, if they were stopped
and questioned like Mr. Golden was, might not find the intrusion offensive because
they trust the good faith of the police and wish to cooperate with their law
enforcement efforts. Such people might not want to terminate the encounter
unilaterally, but they still would not feel free to do so.
                                        20

       As we have said, a show of authority by the police does not effect a seizure

unless the suspect submits. Mr. Golden did submit. There is no evidence he was

anything less than compliant. He made no attempt to escape or fight with the police.

That Officer Vaillancourt was uncertain whether Mr. Golden was being evasive

when the officer asked him to expose his waist for inspection — a point we discuss

further below — does not mean Mr. Golden failed to submit to the show of official

authority. 35



       In sum, Mr. Golden, walking alone at night, was confronted by four police

officers in two unmarked SUVs that pulled up and stopped in front of and beside

him. Officer Vaillancourt immediately informed Mr. Golden that, yes, the officers

suspected him of carrying a firearm.         When Mr. Golden denied it, Officer

Vaillancourt refused to accept that answer and pressed him to prove he had no gun

by exposing his waist for visual inspection. “[I]n the absence of any sign that a

reasonable person in these circumstances would believe the officer was giving

[them] a genuine choice to decline the request[s],” the clear message conveyed to a


       35
         Cf. United States v. Brodie, 742 F.3d 1058, 1061 (D.C. Cir. 2014) (suspect
submitted to police authority when he put his hands on his car when instructed to do
so, even though he subsequently fled from police, because “[l]ater acts of
noncompliance do not negate a defendant’s initial submission, so long as it was
authentic”).
                                          21

person in Mr. Golden’s position was that his submission was required. 36 And he did

submit.



      In similar factual circumstances, other courts have reached the same

conclusion we do, namely that the encounter attained the level of a Fourth

Amendment seizure when the police officer called upon the suspect to expose his

waistband (if the suspect acquiesced). In United States v. Gibson, 37 Mr. Gibson was

walking home from a bus stop around midnight when four Metropolitan Police

Officers — all members of the Gun Recovery Unit (wearing tactical vests identifying

them as “POLICE,” patrolling in the area in an unmarked car) — came upon him.

The officers pulled up next to Mr. Gibson and one of them, Officer Wright, shined

a flashlight at him, identified himself as a police officer, and asked Mr. Gibson if he

had a firearm on him. Mr. Gibson answered that he did not. Officer Wright then

said, “let me see your waistband.” In response, Mr. Gibson raised both his arms in

the air. Officer Wright then said, “lift your jacket.” At that point, Mr. Gibson turned

and fled; as he ran, a gun fell out of his waistband. The district court held that Mr.

Gibson was seized within the meaning of the Fourth Amendment before he fled;




      36
           Sharp v. United States, 132 A.3d at 169.
      37
           366 F. Supp. 3d 14 (D.D.C. 2018).
                                          22

seeing no material difference between “show me your waistband” and “let me see

your waistband,” the court concluded that under the totality of the circumstances,

Officer Wright’s “use of language” indicated that “compliance with the officer’s

request might be compelled,” and that “a reasonable person would not have believed

he was free to leave.” 38



      Likewise, in Lee v. State, 39 the Maryland Court of Special Appeals held that

the defendant Lee was seized where the “police had asked [him] to lift up [his]

clothing and to expose part of [his] body after [he] had declined, on three occasions,

to engage with them.” 40 More specifically, two officers confronted Lee on foot

outside a McDonald’s restaurant; although the officers “did not surround him, back

him into a corner, or eliminate all exit paths,” they effectively “blocked all but one



      38
         Id. at 27–28. See also United States v. Veney, 444 F. Supp. 3d 56, 62–64
(D.D.C. 2020) (concluding that a reasonable person in defendant Veney’s position
would not have felt free to leave where (1) the officer began by asking him if he had
anything on him, and Veney replied in the negative; (2) the officer then asked Veney
if he would “mind turning around for me,” “a follow-up question, which indicated
that he did not believe Veney’s answer”; (3) Veney declined and said he was “going
to walk off,” which “[p]lainly . . . communicated that Veney desired to end his
encounter with” the officer; and (4) the officer pressed, “No, I just want to make sure
you don’t got no guns,” which “implied that [Veney] had no choice but to comply”).
      39
           No. 1435, 2015 WL 5969453 (Md. Ct. Spec. App. July 31, 2015).
      40
           Id. at *11.
                                           23

means of egress.” 41 One of the officers then asked Lee twice whether he was

carrying a concealed gun, thereby “announc[ing] to any reasonable person in Lee’s

place that the officers suspected him of criminal activity.” 42 After Lee’s responses

that he had just gotten off the bus indicated that he wanted to be left alone, 43 the

officer asked Lee, “Can you pull your shirt up for me?” 44 At that point, the court

concluded, “a reasonable person in Lee’s position would believe that if he did not

comply with [the officer’s] final request, but instead tried to walk away, his decision

would probably meet with an unwelcome show of police force: the police would lift

his shirt for him.” 45



       In another case with factual similarities to this one, United States v. Gross, the

D.C. Circuit held that the appellant had not yet been seized at this point in the




       41
            Id. at *8.
       42
          Id. at *9. “Even though [the officer] spoke in a ‘normal tone of voice,’ this
accusatory line of inquiry would have further heightened a reasonable person’s sense
that his or her freedom to leave or disengage from the officers was under threat.” Id.
       43
            Id.
       44
            Id.
       45
            Id. at *10.
                                            24

chronology. 46 But even if we were to agree with the reasoning or conclusion of

Gross’s majority opinion on the facts presented there, the divergences between it

and the case before us now warrant different outcomes. 47



      In Gross, the appellant was walking on a sidewalk at night when an unmarked

car with four GRU officers slowed down and began driving parallel to him, separated

by a lane of traffic between them. 48 One of the officers “shined a flashlight on Mr.

Gross to get his attention” and said, “[H]ey, it is the police, how are you doing? Do

you have a gun?” 49 Mr. Gross stopped but did not answer. 50 The police stopped too,

and the same officer asked, “Can I see your waistband?” 51 Mr. Gross “responded

by lifting his jacket slightly to show his left side.” 52 Although the officer who made

the request was satisfied with that response, another officer exited the car and asked


      46
           784 F.3d 784 (D.C. Cir. 2015).
      47
          In Gibson, the district court similarly distinguished Gross. In Veney, the
court cited Gross and (presumably) viewed its decision as consistent with it.
      48
           Id. at 785, 787.
      49
           Id. at 785.
      50
           Id.
      51
           Id.
      52
           Id.
                                          25

Mr. Gross, “[H]ey man, can I check you out for a gun?” 53 At that point, rather than

submit, Mr. Gross ran away. When the officers caught him, they found a handgun

in his waistband. 54 Mr. Gross argued the gun should be suppressed as the fruit of

his unlawful seizure before he fled, “when [the first officer], speaking to him from

the police car, asked if he was carrying a gun and would expose his waistband.” 55

The appellate court majority concluded, however, that Mr. Gross was not seized then

because (1) it is a “settled principle that ‘a seizure does not occur simply because a

police officer approaches an individual and asks a few questions;’” (2) the officer’s

questions were not accusatory; (3) the four officers were in the car and “separated

from Gross by one lane of traffic;” and (4) the car approached appellant somewhat

casually, without its sirens or flashers, and did not “block or control [appellant’s]

movement.” 56



      Mr. Golden was met with a significantly greater show of authority by the

police. The two unmarked SUVs approached him more confrontationally than the

one car did Mr. Gross. There was no traffic lane to act as a buffer; in contrast, the


      53
           Id. at 785–86.
      54
           Id. at 786.
      55
           Id. at 787.
      56
           Id. at 787–88 (quoting Bostick, 501 U.S. at 434).
                                          26

police officers in this case minimized the distance between themselves and Mr.

Golden by pulling right up to the curb. And even if they did not physically and

totally “block” Mr. Golden’s movement, they at least “control[led]” it by parking

directly in front of and beside him, in two perpendicular sides of a box. The

character of the police questioning was subtly but significantly different as well. The

officer in Gross asked to see Mr. Gross’s waistband after Mr. Gross did not respond

to his first question. In contrast, Mr. Golden did answer Officer Vaillancourt’s first

question, telling him he did not have any guns on him; yet the officer ignored his

denial and asked to see Mr. Golden’s waistband in spite of it. By essentially saying,

“prove it,” Officer Vaillancourt was not “merely” approaching an individual on the

street and asking a few questions. 57 In our view, any reasonable innocent person in

this kind of targeted confrontation with police would feel plainly accused at this

point and under compulsion to respond.



      To that point, the police had observed nothing more than Mr. Golden walking

alone on a public street on a pleasantly warm evening, with a sweatshirt tied around

his waist and a bulge that could have been “anything” on his right hip. The

government concedes, and we agree, that this scant information did not justify a



      57
           See supra notes 24-27 and accompanying text.
                                          27

reasonable suspicion that Mr. Golden was carrying a firearm or engaged in any

criminal activity. It therefore was not enough to support the officers’ investigatory

stop of Mr. Golden, and the evidentiary fruits of that suspicion-less seizure

(specifically, the gun and ammunition recovered from Mr. Golden) should have been

suppressed.



                                     B. The Frisk



      We would reach the same conclusion even if we were persuaded by the

government’s argument that Mr. Golden was not seized within the meaning of the

Fourth Amendment until Officer Vaillancourt actually undertook to frisk him. Not

even then, we conclude, did the police have sufficient basis for a reasonable

articulable suspicion that Mr. Golden was armed.



      We have summarized the principles of objectivity, specificity, and logic that

guide our evaluation of a claim of reasonable articulable suspicion as follows:


                     In considering whether the totality of the
              circumstances gave rise to reasonable articulable
              suspicion, we do so “through the eyes of a reasonable and
              cautious police officer on the scene, guided by his
              experience and training.”. . . [C]onclusory statements
              expressing an officer’s belief that a person is involved in
              criminal activity are insufficient to establish reasonable
              articulable suspicion. See Terry [v. Ohio, 392 U.S. 1, 27
                                          28

              (1968)] (rejecting as incompatible with the Fourth
              Amendment, seizures based on an “inchoate and
              unparticularized suspicion or hunch”). “Reasonableness”
              – the touchstone of the Fourth Amendment – in the context
              of a seizure requires “some minimal level of objective
              justification . . . .” INS v. Delgado, 466 U.S. 210, 217
              (1984). That level of justification, reasonable articulable
              suspicion, is “less demanding” than probable cause and
              “considerably less” than preponderance. Illinois v.
              Wardlow, 528 U.S. 119, 123 (2000). But even though not
              a demanding standard, to be “reasonable” the suspicion
              must be based on facts that would have led another officer
              to have a similar suspicion. Moreover, to be “articulable,”
              there must be specific evidence – not merely conclusions
              – that led the officer to suspect criminal activity in a
              particular circumstance. See United States v. Sokolow,
              490 U.S. 1, 7 (1989). These two requirements are not only
              the minimal safeguard of a person’s constitutionally
              protected freedom to go about without coercion or seizure,
              but also are necessary for meaningful judicial evaluation
              of police action. [58]


      In evaluating the totality of circumstances, we recognize that no factor on

which an officer relies can be viewed “in isolation” or rejected simply because it is

“readily susceptible to an innocent explanation.” 59 Thus, we examine all the factors

“individually and collectively.” 60 We appreciate, however, that “some factors are



      58
           Singleton v. United States, 998 A.2d 295, 300–01 (D.C. 2010) (some
internal citations omitted).
      59
           United States v. Arvizu, 534 U.S. 266, 274 (2002).
      60
           Smith v. United States, 558 A.2d 312, 314 (D.C. 1989).
                                         29

more probative than others,” 61 and that if the observed “behavior of a suspect is

capable of too many innocent explanations,” 62 the logical gap between that behavior

and the officer’s suspicion signals that the intrusion was unreasonable.



      The factors on which Officer Vaillancourt and the trial court relied as

justifying the frisk of Mr. Golden were: (1) the presence of a bulge on Mr. Golden’s

right hip; (2) its partial concealment from view by a supposedly unneeded sweatshirt

around Mr. Golden’s waist; and (3) Mr. Golden’s failure to provide an “innocent

explanation” for the bulge and his possibly evasive failure to facilitate Officer

Vaillancourt’s view of it when the officer asked to see his waist. To these three

factors the government adds Mr. Golden’s apparent nervousness in the presence of

the police. For the following reasons, we conclude that these factors do not

withstand scrutiny and, taken together, did not furnish an objectively reasonable

basis for Officer Vaillancourt to suspect that the bulge was a weapon.



      First, as the trial court found (and the government does not dispute), the bulge

Officer Vaillancourt saw on Mr. Golden’s right hip was not in the shape of a gun



      61
           Arvizu, 534 U.S. at 277.
      62
        In re A.S., 827 A.2d 46, 48 (D.C. 2003) (quoting Duhart v. United States,
589 A.2d 895, 899 (D.C. 1991)).
                                           30

and was not distinctive in any way; in the officer’s own words, he recognized at the

time that it “could be anything.” A “generic bulge” in the location the officer saw it

“can be explained by too many innocent causes to constitute ‘reasonable’ suspicion”

by itself. 63 When we and other courts have held it reasonable to infer that a bulge in

a suspect’s clothing was a firearm, there were additional observed facts about the

bulge, the suspect’s actions linked to it, and/or other circumstances that supported

the inference. 64


       63
            Singleton, 998 A.2d at 302 (citing cases).
       64
          See, e.g., United States v. Richmond, 924 F.3d 404, 411–12 (7th Cir. 2019)
(officers had reasonable suspicion that defendant with a bulge in his t-shirt pocket
was illegally carrying a gun when he was “walking down the street near midnight in
a neighborhood plagued by drug trafficking and gun violence” and, after officers
passed him in marked squad car, he “quickened his pace, changed his direction, cut
across a property, and hid . . . [an object] between the screen door and front door”);
United States v. Aitoro, 446 F.3d 246, 249, 252–54 (1st Cir. 2006) (officers could
reasonably infer that defendant with a bulge in his waistband was carrying a gun
where he and his companion, upon spotting police in a high-crime neighborhood,
audibly swore, “did an abrupt about-face[,]” sprinted in the other direction, and were
later apprehended while “looking warily over their shoulders, as if concerned about
pursuers”); United States v. Wilson, 953 F.2d 116, 125 (4th Cir. 1991) (“Our
decisions that mention bulges as a factor in the reasonable-suspicion analysis all
involve attempts by a suspect to hide the bulge and/or the observation of a bulge in
an unusual location.”) (collecting cases); New York v. Marine, 142 A.D.2d 368, 371–
72 (N.Y. App. Div. 1989) (noting “the well-settled rule that a pat down or frisk . . .
may not be predicated merely on the observation of an undefinable bulge in a jacket.
Rather, there must be proof of a describable object or of describable conduct that
provides a reasonable basis for the police officer's belief that the defendant [has] a
gun in his possession.”) (internal quotation marks omitted); Commonwealth v.
Mathis, 125 A.3d 780, 793 (Pa. 2015) (explaining that officers may not “conduct[]
a frisk based on some amorphous, unidentifiable bulge in the defendant's clothing,
                                          31

      In Singleton, for example, the officer did not just see a bulge that could have

been a gun in the appellant’s front pants pocket; the officer testified that based on

his experience with firearms, the appellant’s “protective hand gesture over that

pocket” and “stiff gait” were how the officer knew a person would walk and act with

an unholstered gun in their pocket, in order to “brace it so something does not get in

the trigger guard.” 65 Further, upon seeing the officer behind him, the appellant in

Singleton repeatedly looked back over his shoulder at the officer, hastened his pace,

and attempted to walk away. 66 In holding these facts sufficient to give the officer

reasonable articulable suspicion to stop and frisk the appellant, we emphasized that

we based our conclusion “on the ‘totality of the circumstances,’ which in this case

included not only a bulge ‘consistent’ with a firearm that initially aroused suspicion,

but, importantly, also a number of other factors that corroborated the officer’s initial




absent any other circumstances which reasonably supported the conclusion that the
defendant was armed and dangerous”); Moody v. State, No. 1003, 2020 WL 416412,
at *9–*10 (Md. Ct. Spec. App. Jan. 27, 2020) (officers had reasonable suspicion that
defendant with a bulge in his waistband was carrying a handgun where he “picked
up his walking pace” upon seeing a marked police vehicle in a high-crime area,
ignored subsequent police requests to “hold up” while striding even faster, turned
his body so as to obscure the bulge from officers, and attempted to climb over a
fence).
      65
           Singleton, 998 A.2d at 301.
      66
           Id.
                                            32

suspicion that the object in appellant’s pocket was a firearm.” 67 And we cautioned

that “the objective evidence in this case is close to the minimum required to pass

constitutional muster and permit meaningful judicial evaluation.” 68



      Unlike the officer in Singleton, Officer Vaillancourt did not link the

nondescript bulge to any distinctive behavior by Mr. Golden indicating that the bulge

was a gun (or any other weapon). Officer Vaillancourt offered only that the location

of the bulge on Mr. Golden’s right hip “reminds me that’s where I keep my gun.”

This was “a purely subjective impression” that affords no insight at all into whether

Mr. Golden was carrying a gun or something else on his hip.69 The generalization

that people (at least, right-handed people) 70 who do have guns often carry them on




      67
           Id. at 302 (internal citation omitted).
      68
           Id.
      69
          See id. (“[E]ven though a particular officer might believe a bulge conceals
a weapon, a purely subjective impression is not an ‘objective justification’ that can
be judicially examined against the requirements of the Fourth Amendment.”). See
also Ransome v. State, 816 A.2d 901, 906 (Md. 2003) (taking judicial notice of the
fact that “most men . . . carry innocent personal objects in their pants pockets —
wallets, money clips, keys, change, credit cards, cell phones, cigarettes, and the like
— objects that, given the immutable law of physics that matter occupies space, will
create some sort of bulge”).
      70
           The record is silent as to whether Mr. Golden is right-handed.
                                          33

their right hips is equally unilluminating for the same reason. 71 These were not

observations about the character of the bulge on Mr. Golden’s hip or revelatory

behavior by Mr. Golden supporting a “rational inference” that he was armed. 72



      Second, that Mr. Golden had a sweatshirt tied around his waist lent no

objective support to Officer Vaillancourt’s suspicion that the bulge was a gun (or,

for that matter, to a suspicion that any other criminal activity was afoot). The

officer’s inference — it was a warm night, so Mr. Golden did not need to wear a

sweatshirt, and therefore he was using it for purposes of concealment — was little

more than speculation, a pure hunch based on dubious logic and questionable

assumptions. If anything, the warm weather was a reason sufficient in itself to

explain why Mr. Golden had tied the sweatshirt around his waist (as people

commonly do with sweatshirts when it warms up) instead of wearing it over his shirt.

And there was nothing inherently suspicious, or suggestive of a desire for

concealment, about either carrying or wearing an ordinary sweatshirt outside on a


      71
          It is logically fallacious to reason backwards from the generalization, that
right-handed people who possess guns often carry them on their right hips, to the
converse conclusion that people carrying unknown things on their right hips are
often right-handed and carrying guns there; “if a then b” does not mean “if b then
a.”
      72
           Terry, 392 U.S. at 21. Compare the cases cited in footnote 64, supra.
                                         34

warm night. 73 Sartorial habits and sensitivity to temperature vary greatly from

person to person, as do expectations of what the weather will be; and even when it

is warm outside, indoor environments where people work or visit are often air-

conditioned and cool enough to call for more than shirtsleeves. It would be more

accurate to say, as courts in similar cases have done, that wearing a sweatshirt in

warm weather is “mundane” 74 and “typical of countless innocent people” 75 — so

common that it normally lends scant if any support to a suspicion that the wearer is

armed or has criminal proclivities. 76 Furthermore, Mr. Golden’s sweatshirt in this


      73
         People v. Thomas, 29 Cal. App. 5th 1107, 1117 (Cal. Ct. App. 2018)
(defendant wearing a jacket and a sweatshirt on a “pretty warm day” did not “provide
reasonable grounds to believe he was armed and/or dangerous and might gain
immediate control of a weapon”).
      74
           Burkett v. State, 736 N.E.2d 304, 306, 308 (Ind. Ct. App. 2000) (no
reasonable suspicion to believe man armed and dangerous where the man wore a
sweatshirt in 76-degree weather, was in a high-crime area, and walked away from
the police on seeing them).
      75
          United States v. Jones (Fonta), 606 F.3d 964, 967–68 (8th Cir. 2010)
(quoting United States v. Crawford, 891 F.2d 680, 682 (8th Cir. 1989)).
      76
          This is not to say that out-of-season clothing is never probative of illegal
activity or that it never has some corroborative significance. For example, where
the clothing itself is of a kind closely associated with crime and other circumstances
make it likely that the item’s only purpose is to conceal contraband or identity, such
evidence may support reasonable suspicion and a Terry stop or frisk. See Thomas
v. United States, 553 A.2d 1206, 1207–08 (D.C. 1989) (presence of a ski mask in a
rental car in July justified a stop, as ski masks are “commonly used” in armed hold-
ups and a ski mask was unlikely to be innocently left as a holdover from winter in a
rental car); United States v. Jones, 432 F.3d 34, 41 (1st Cir. 2005) (explaining that
                                            35

case did not in fact conceal the bulge on his right side. Despite the sweatshirt,

Officer Vaillancourt was able to see the bulge from his SUV, and if the sweatshirt

did partially obscure it, there is no evidence that this reflected an intent to conceal it,

since Mr. Golden’s removal of the garment revealed nothing more about the bulge.

On the contrary, the officer still deemed it necessary to frisk Mr. Golden to determine

what the bulge was. Nor did Mr. Golden evince reluctance to remove the sweatshirt;

when Officer Vaillancourt complained that it obstructed his view of Mr. Golden’s

waistline, Mr. Golden immediately untied the sweatshirt and took it off without

being asked.



      Third, the suggestion that Mr. Golden intentionally frustrated or impeded

Officer Vaillancourt’s efforts to view the bulge on his right hip is not substantiated.

If anything, it is contradicted by the officer’s account of Mr. Golden’s actual

behavior. To begin with, no adverse inference can be drawn from Mr. Golden’s

failure to provide an innocent explanation for the bulge, since he was never asked to



totality of the circumstances “pointed towards a criminal design” where defendants’
decision to wear “hooded sweatshirts tightly wrapped around their heads, while
conceivably protecting against the weather, also suggested an intent to disguise the
two men's identities[,]” and defendants’ latex gloves were “of a type less suited to
keeping out the cold than concealing fingerprints.”). And there may be other
examples in which particular clothing, while not independently suspicious as a
typical instrumentality of crime, is not entirely without significance in the totality of
circumstances confronting a reasonable police officer.
                                            36

explain it; Officer Vaillancourt never mentioned the bulge during the encounter. Nor

does the evidence show that Mr. Golden “refused” (in the officer’s words) to display

what was on his right side, or (in the trial court’s characterization) that he “decided”

to show “only” the front and left side of his waistband. Those are subjective

assessments unsupported by the objective facts. The officer’s factual testimony was

that he merely asked Mr. Golden to “show me your waistband.” Mr. Golden

cooperated with that request by using his free hand to pull up both the middle and

left side of his shirt. Officer Vaillancourt did not then (or ever) ask Mr. Golden to

show him the rest of his waistband, or the right side in particular, so there was no

“refusal” or demonstrable “decision” not to do so. 77 Given the vagueness and

insufficiency of the officer’s requests, the suggestion that Mr. Golden “could have”

put his full waist on display is of little or no significance.



      Rather than asking Mr. Golden to do anything else after he pulled up his shirt

to reveal his waist, Officer Vaillancourt merely declared that he could not see Mr.

Golden’s waistband because of the sweatshirt. This obviously did not identify the

right side as the area of interest. But in what is most naturally interpreted as a good


      77
          Cf. United States v. Hill, 811 F. App’x 761, 764 & n.4 (3rd Cir. 2020)
(officer had reasonable suspicion required to conduct a protective frisk where
defendant “repeatedly returned his hands to [the] pockets [of his sweatshirt], despite
requests not to do so, suggesting that he may have been armed”).
                                         37

faith effort by Mr. Golden to satisfy the officer’s expressed concern, even though he

was not asked to do so, Mr. Golden promptly untied and took off the sweatshirt and

held it out away from his torso. That it still blocked Officer Vaillancourt’s view of

what he wanted to see is hardly indicative of evasion, especially since Mr. Golden

subsequently lowered the sweatshirt with his left hand, thereby leaving his right side

— where the bulge was located — exposed to the officer’s view. Indeed, even

Officer Vaillancourt admitted he was unsure how to interpret Mr. Golden’s action,

saying “either he was confused or trying to be evasive.” 78 On this record, we are

unable to see how appellant’s behavior could reasonably be viewed as suspiciously

evasive or defiant. 79


       78
         Of course, another possible explanation, supported by the evidence, is that
Officer Vaillancourt himself failed to make clear what he wanted to see and what he
wanted Mr. Golden to do.
       79
          See, e.g., Robinson v. United States, 76 A.3d 329, 337–38 (D.C. 2013)
(holding that “a police officer would have to speculate” impermissibly to interpret
suspect’s “open and obvious” and ambiguous “side to side” hand movements, after
being asked whether he had a gun, as indicating the suspect was armed); In re A.F.,
875 A.2d 633, 635–36 (D.C. 2004) (affirming the trial court’s determination that
appellant’s movements — walking away from officers, then returning and sitting in
the passenger seat of a parked car — were too ambiguous to constitute “evasive
action”); Jackson (Tyrone) v. United States, 56 A.3d 1206, 1213–14 (D.C. 2012)
(noting that movement of suspect’s hands along the dashboard of his vehicle was not
“sufficiently remarkable to justify search”); Wilson v. United States, 802 A.2d 367,
372 (D.C. 2002) (contrasting appellant’s evasive pattern of conduct, which consisted
of “accelerating his pace as he walked down the hallway, turning the corner as if in
a rush, and banging on an apartment door” with the “ambiguous” act of walking
quickly) (internal quotation marks omitted); United States v. Woodrum, 202 F.3d 1,
                                        38

      Fourth, the trial court appropriately gave “very little weight” to Mr. Golden’s

apparent nervousness in his encounter with the officers, in line with numerous cases

doubting the probative value in the reasonable suspicion analysis of nervousness in

the presence of police. 80 Who among us would not have been uneasy if a squad of

police suddenly appeared, partially surrounded us on the street at night, and began

interrogating us as a criminal suspect? Mr. Golden’s purported nervousness might




7 (1st Cir. 2000) (declining to address whether defendant’s act of slouching down in
the back seat of a vehicle was evasive behavior for the purposes of reasonable
suspicion analysis given that “the question can be argued persuasively either way”);
United States v. Wright, 856 F.Supp.2d 736, 743–44 (W.D.N.C. 2012) (finding that
“the government’s inference of evasive activity does not line up with the facts of
record” where evidence showed only that defendant backed his vehicle “away from
one unmarked car with a detective inside towards another unmarked car with a
uniformed police officer inside”).
      80
           See, e.g., In re D.T.B., 726 A.2d 1233, 1236 (D.C. 1999); Anderson v.
United States, 658 A.2d 1036, 1040 (D.C. 1995); In re R.M.C., 719 A.2d 491, 496
(D.C. 1998); Powell v. United States, 649 A.2d 1082, 1087 (D.C. 1994); see also
Ransome, 816 A.2d at 908 (Md. 2003) (nondescript bulge, combined with
appellant’s nervousness and presence in a high-crime area insufficient to find
reasonable suspicion); United States v. Urrieta, 520 F.3d 569, 577 (6th Cir. 2008)
(“Although nervousness may be considered as part of the overall circumstances
giving rise to a reasonable suspicion, this court has found nervousness
inherently unsuspicious, and has therefore given it very limited or no weight in the
reasonable-suspicion calculation.”); United States v. McKoy, 428 F.3d 38, 40 (1st
Cir. 2005) (“Nervousness is a common and entirely natural reaction to police
presence….”); United States v. Salzano, 158 F.3d 1107, 1113 (10th Cir. 1998) (“[I]t
is common for most people to exhibit signs of nervousness when confronted by a
law enforcement officer whether or not the person is currently engaged in criminal
activity.”) (internal quotation marks and citations omitted).
                                          39

have some corroborative value if, as in Singleton, it was linked to some objective

evidence that he was carrying a firearm, but it is not. Without such a connection, his

uneasiness (like his other conduct) was “capable of too many innocent explanations”

and too ambiguous to be of much help to the reasonable suspicion analysis. 81



      Thus, when considered individually, each of the factors relied upon to support

the frisk — Officer Vaillancourt’s observation of a nondescript bulge on Mr.

Golden’s right hip, the officer’s association of that bulge with where he holsters his

own firearm, Mr. Golden’s possession of a sweatshirt tied around his waist on a

warm evening, Mr. Golden’s (at most) imperfect compliance with Officer

Vaillancourt’s request to inspect his waist, and Mr. Golden’s nervousness during the

encounter — is excessively ambiguous and of little objective significance. It

remains to address their cumulative probative value in light of all the surrounding

circumstances.     Given (1) how little each factor contributes to a reasonable,

particularized suspicion, as opposed to a mere hunch, that Mr. Golden was

concealing a weapon, (2) the absence of any surrounding circumstances indicating

that Mr. Golden was armed or engaged in criminal activity, and (3) that the several

factors do not materially reinforce each other or fit together in any logical way so as



      81
           In re A.S., 827 A.2d at 48.
                                          40

to be more than the sum of their parts, we think that they add up to too little and fail

to furnish a sufficient justification for the frisk.     Viewing the totality of the

circumstances from the perspective of a reasonable, cautious, and experienced police

officer on the scene, we must conclude that Officer Vaillancourt did not have

objectively reasonable grounds to suspect Mr. Golden of being armed and dangerous

— the grounds necessary to justify frisking him. Accordingly, even if we were to

agree that Mr. Golden was not seized until he was frisked, the fruits of the frisk still

should have been suppressed.



                               III.   Remaining Claims



      Mr. Golden raises three additional claims of constitutional error.          First,

invoking his Sixth Amendment right of confrontation, he claims the trial court erred

in precluding bias cross-examination of Officer Vaillancourt. The proposed cross-

examination would have been based on information that (on occasions other than

Mr. Golden’s arrest) the officer had been seen wearing a sweatshirt with a violent

logo and slogan evincing hostility toward gun suspects. 82 The trial court ruled that




      82
          See Howard v. United States, 241 A.3d 554, 564 n.9 (D.C. 2020) (noting
that defense counsel was permitted to cross-examine a GRU officer about his having
worn a “GRU logo” displaying “‘a skull and cross bones’ with ‘a bullet hole through
                                          41

the probative value of the proposed cross-examination was substantially outweighed

by the dangers of unfair prejudice to the government, confusion of the issues,

distraction of the jury, and waste of time. Evaluation of this claim of error (which

the government vigorously disputes) would require us to scrutinize the record and

assess the probative value of the proposed cross-examination, the concerns identified

by the trial judge, the extent to which the defense was able to pursue and argue the

same theory of bias in other ways, and ultimately whether any constitutional error

was harmless beyond a reasonable doubt. 83



      Second, Mr. Golden argues that the trial court erred in denying his motion for

a new trial based on a claimed Brady 84 due process violation — namely, the

government’s failure to disclose before trial the finding by another judge of the

Superior Court that Officer Wright had testified falsely about an illegal stop in a case

factually similar to Mr. Golden’s case. Evaluation of this claim of error would




the center of the skull in between the eyes,’ ‘handcuffs,’ a gun, and the motto ‘vest
up, one in the chamber’”).
      83
         See, e.g., Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986); Longus v.
United States, 52 A.3d 836, 851 (D.C. 2012); Blades v. United States, 25 A.3d 39,
44 (D.C. 2011); Hollingsworth v. United States, 531 A.2d 973, 979-80 (D.C. 1987).
      84
           Brady v. Maryland, 373 U.S. 83 (1963).
                                          42

require us to assess whether that information was material, i.e., whether there is a

reasonable probability that, had the information been disclosed, the defense would

have made use of it and the result of the proceeding would have been different, 85

even though the government did not call Officer Wright as a witness, either at the

hearing on Mr. Golden’s suppression motion or at his trial.



      Third, Mr. Golden argues that his CPWL, UF, and UA convictions must be

vacated because they violate the Second Amendment. At the time of his arrest in

2015, District of Columbia law required an applicant for a license to carry a handgun

to show “good reason to fear injury to his or her person or property or . . . other

proper reason for carrying a pistol.” 86 In 2017, the Court of Appeals for the District

of Columbia Circuit held the “good reason” requirement unconstitutional in Wrenn

v. District of Columbia. 87




      85
           See, e.g., Vaughn v. United States, 93 A.3d 1237, 1254 (D.C. 2014).
      86
          D.C. Code § 22-4506(a) (2016); see also id. § 7-2509.11(1) (2016).
Appellant argues that because he was a Maryland resident seeking to carry his
handgun in the District, he also had to meet the “good reason” requirement in order
to register the gun in the District. See D.C. Code §§ 7-2502.02(a)(4)(C), 7-2509.2(a)
(2016).
      87
          864 F.3d 650, 661, 666 (D.C. Cir. 2017). In so holding, the Wrenn court
instructed the district court to enter permanent injunctions against the District’s
enforcement of the “good reason” requirement. Id. at 668.
                                           43

       In the proceedings below, which preceded Wrenn, Mr. Golden moved to

dismiss his indictment on the ground that the “good reason” requirement had

unconstitutionally made it impossible for him to register and carry a handgun

lawfully in the District of Columbia. The trial court denied that motion principally

on the ground that Mr. Golden did not contend he was carrying the gun for self-

defense or other proper reasons.



      This court, having noted that it was not “bound” by the decision in Wrenn, has

yet to weigh in on the constitutionality of the “good reason” requirement. 88 Doing

so would be a significant undertaking in itself. But even if we “assume that Wrenn

was decided correctly,” 89 proper evaluation of appellant’s Second Amendment claim

would require a remand for further proceedings in the trial court to determine

whether, but for the “good reason” requirement, Mr. Golden would have been

eligible and able to register and obtain a license to carry his gun in the District of




      88
         See Hooks v. United States, 191 A.3d 1141, 1144 n.3 (D.C. 2018); see also
Dubose v. United States, 213 A.3d 599, 603 (D.C. 2019). This is not to be
understood as a sign of disrespect for the D.C. Circuit’s decision; rather, in neither
case did this court find it necessary to reach the difficult constitutional issue. (It is
worth adding that Wrenn itself was not a unanimous decision, and that the dissenting
judge would have upheld the constitutionality of the “good reason” requirement.)
      89
           Hooks, 191 A.3d at 1144.
                                         44

Columbia. 90   The government disputes this, asserting, for example, that Mr.

Golden’s gun was reported stolen.



      Given our reversal of Mr. Golden’s convictions on Fourth Amendment

grounds, however, we consider it appropriate, in the exercise of our discretion, not

to undertake to resolve Mr. Golden’s Second, Fifth, or Sixth Amendment claims.

Although our decision does not mean Mr. Golden’s retrial is barred on Double

Jeopardy grounds, 91 our Fourth Amendment holding precludes the government from

introducing, at any retrial, its evidence concerning Mr. Golden’s possession of a gun

— without which it appears highly unlikely that the government would be able to

convict him of the charged crimes of CPWL, UF, or UA in any retrial. This means

that Mr. Golden’s other constitutional claims are, in all likelihood, moot, as there

would be nothing left in this case that can turn on how we might resolve them.



      To be sure, we cannot say definitively that our Fourth Amendment holdings

render a retrial utterly impossible. But even allowing for the (seemingly remote)


      90
          See id. at 1145–46; Dubose, 213 A.3d at 605; Jackson (Otis) v. United
States, 76 A.3d 920, 944 (D.C. 2013).
      91
         This is because the evidence at trial, including the evidence that should
have been excluded on Fourth Amendment grounds, was sufficient to support Mr.
Golden’s convictions. See Lockhart v. Nelson, 488 U.S. 33, 40–42 (1988); Evans v.
United States, 122 A.3d 876, 886–87 (D.C. 2015).
                                           45

possibility of a retrial, there are additional reasons that counsel against addressing

Mr. Golden’s remaining claims at this time. The proposed bias cross-examination

issue might not recur in any retrial, and if it were to recur, its resolution likely would

depend on a record-specific, discretionary balancing by the trial judge of probative

value against the dangers of unfair prejudice, confusion of the issues, and the like.

Whichever way we might rule on the question on the existing record therefore is

unlikely to be dispositive for any retrial. The Brady issue appears to be academic,

given that the previously undisclosed information bearing on Officer Wright’s

credibility is now known by the defense and would be available for use in any retrial.

Finally, as to the Second Amendment claim, it appears that the United States does

not take issue with the holding of Wrenn, but contends that Mr. Golden would not

have been able to register and obtain a license to carry his gun but for the “good

reason” requirement. In the unlikely event of a retrial, a fuller record would need to

be created to resolve that question.



      We thus are persuaded, in the exercise of our discretion, not to reach the

remaining claims of error after having concluded that Mr. Golden’s convictions must

be vacated on Fourth Amendment grounds.
                                        46

                                        IV.



      For the foregoing reasons, we vacate appellant’s convictions and remand for

such further proceedings, if any, as may be appropriate.



                                                           So ordered.